               Case 1:19-cr-10286-PJB Document 40 Filed 01/28/20 Page 1 of 4



Acknowledgment and Waiver of Rights



                              UNITED STATES DISTRICT COURT
                                  District of Massachusetts

       UNITED STATES OF AMERICA


                         V.                                        ACKNOWLEDGMENT AND
                                                                     WAIVER OF RIGHTS
          MATTHEW MURPHY.
                                                                   Case Number: 19-cr-10286-PJB
                        Defendant

         I, MATTHEW MURPHY                               , hereinafter "the defendant," do hereby freely and
voluntarily make the following statements that I understand shall apply to each and every offense to which I intend
to plead GUILTY.

         I understand that I am under no obligation to plead GUILTY, and that even after signing this form I am still
under no obligation to plead GUILTY. I understand that I do not have a negotiated plea agreement with the
government and that the Judge can impose any sentence authorized by law for the offense to which I am
pleading GUILTY.

        I have discussed the present plea of GUILTY with my attorney, Stephen G. Huooard                   ,
Esquire, who has explained the nature and elements of the offense(s)to me, which I fully understand. The
offense(s)to which I am pleading GUILTY,the statutory reference, the elements of the offense(s),(all of which
the govemment would have to prove beyond a reasonable doubt), and the possible penalties for the offense(s),
are as follows:

1. Statute and the Elements of the Offense.

       The defendant is pleading guilty to the following statutes. The defendant acknowledges, understands
and agrees that if this case proceeded to trial, the United States would be required to prove the following
elements beyond a reasonable doubt:


Title of Offense Charqed/Statutorv Citation: Sexual Exploitation of Children (18 U.S.C. §§ 2251(a) and (e)). Five
Counts

Elements of the Offense Charged:

First, that the defendant employed, used, persuaded, induced, enticed, or coerced a minor to engage in sexually
explicit conduct;

Second, that the defendant acted with the purpose of producing a visual depiction of such conduct; and

Third, that the visual depiction was:

actually transported/transmitted using any means or facility of interstate/foreign commerce [in or affecting
interstate or foreign commerce]or mailed; OR

produced/transmitted using materials that have been mailed/shipped/transported in or affecting interstate/foreign
commerce by any means, including by computer.

                                                  Page 1

Acfapfed from USDCNH-88 (11-16)
                Case 1:19-cr-10286-PJB Document 40 Filed 01/28/20 Page 2 of 4




Acknowledgment and Waiver of Rights



2. Penalties.

        The defendant also acknowledges, understands and agrees that the maximum penalties for the
offense(s) are:

         A.       A maximum prison term of 30 years and a mandatory minimum sentence of 15 years;


        B.       A maximum fine of $250.000               (18 U.S.C. §3571)and an additional fine to pay the costs
                 of any Imprisonment, probation or supervised release ordered (U.S.S.G.§ 5E1.1(I));
        C.       A mandatory special assessment of $100.00[for each count of conviction] which the defendant
                 agrees to pay at or before the time of sentencing; and

        D.       A term of supervised release of not more less than five years and up to life. The defendant
                 understands that the defendant's failure to comply with any of the conditions of supervised
                 release may result In revocation of supervised release, requiring the defendant to serve in prison
                 all or part of the term of supervised release, with no credit for time already spent on supervised
                 release(18 U.S.C. §3583).

        E.       The defendant also acknowledges, understands and agrees that. In addition to the other penalties
                 provided by law, the Court shall order the defendant to pay restitution to the victims of the offense,
                 pursuant to 18 U.S.C.§ 2259, and may order the defendant to pay a $5,000 special assessment
                 pursuant to 18 U.S.C.§ 3014.
3. Waiver of Trial Rights and Consequences of Plea.

        The defendant acknowledges, understands and agrees that he/she has the right to be represented by an
attorney at every stage of the proceeding and. If necessary, one will be appointed to represent the defendant.

        The defendant also acknowledges, understands and agrees that he/she has the right:

        A.       to plead not guilty or to maintain that plea If It has already been made;

        8.       to be tried by a jury and, at that trial, the right to the assistance of counsel;

        C.       to confront and cross-examine witnesses against him/her;

        D.       not to be compelled to provide testimony that may Incriminate the defendant; and

        E.       the right to compulsory process for the attendance of witnesses to testify In the defendant's
                 defense.

       The defendant acknowledges, understands, and agrees that by pleading guilty he/she waives and gives
up those rights and that If a plea of guilty Is accepted by the Court, there will not be a further trial of any kind.


Adapted from USDCNH-8(1-16)
                                                    Page 2
              Case 1:19-cr-10286-PJB Document 40 Filed 01/28/20 Page 3 of 4


Acknowledgment and Waiver of Rights


        The defendant acknowledges, understands and agrees that if he/she pleads guilty, the Court may ask
him/her questions about the offense, and if the defendant answers those questions falsely under oath, on the
record, and in the presence of counsel, the defendant's answers may later be used against the defendant in a
prosecution for peijury or making false statements.

4. Sentencing and ADDlication of the Sentencing Guidelines.

        The defendant also acknowledges, understands and agrees that:

        A.       the Sentencing Reform Act of 1984 applies in this case;

        B.       the Court is required to consider the Sentencing Guidelines as advisory guidelines and may
                 depart or deviate from those Guidelines under some circumstances; and

        C.       he/she has no right to withdraw his/her guilty plea if his/her sentence is other than he/she
                 anticipated.

        The defendant also acknowledges, understands and agrees that the United States and the United States
Probation Office will:

        A.       advise the Court of any additional, relevant facts that are presently known or may subsequently
                 come to their attention;

        B.       respond to questions from the Court;

        C.       correct any inaccuracies in the pre-sentence report;

        D.       respond to any statements made by the defendant or the defendant's counsel to a probation
                 officer or to the Court; and

        E.       may address the Court with respect to an appropriate sentence to be imposed in this case.

        The defendant acknowledges, understands, and agrees that any estimate of the probable sentence, or
the probable sentencing range that he/she may have received from any source, is only a prediction and not a
promise, and is not binding on the United States, the Probation Office, or the Court.

5. Acceptance of Responsibility.

         The defendant also acknowledges, understands, and agrees that he/she may be entitled to a reduction in
his/her sentence based upon his/her prompt recognition and affirmative acceptance of responsibility for the
offense(s).

        The defendant also acknowledges, understands, and agrees, however, that the United States may
oppose such a reduction to the defendant's sentence if the defendant:

        A.      fails to admit a complete factual basis for the plea at the time the defendant is sentenced or at
                 any other time;

        B.       challenges the United States's offer of proof at any time after the plea is entered;

        C.       denies involvement in the offense;

        D.       gives conflicting statements about that involvement or is untruthful with the Court, the United
                States or probation officer;

        E.      fails to give complete and accurate information about the defendant's financial status to the
Adapted from USDCNH-8(1-16)
                                                  Page 3
              Case 1:19-cr-10286-PJB Document 40 Filed 01/28/20 Page 4 of 4


Acknowledgment and Waiver of Rights


                Probation Office;

        F.      obstructs or attempts to obstruct justice, prior to sentencing;

        G.      fails to appear in court as required;

        H.      attempts to withdraw the plea of guilty.

        The defendant also acknowledges, understands, and agrees that the Court is under no obligation to
reduce the defendant's sentence if the Court finds that the defendant has not accepted responsibility.

6. Acknowledgment of Guilt: Voluntariness of Plea.

         The defendant acknowledges, understands, and agrees that he/she is pleading guilty freely and
voluntarily because he/she is guilty. The defendant further acknowledges, understands, and agrees that he/she
is pleading guilty without reliance upon any discussions between the United States and the defendant, without
promise of benefit of any kind, and without threats, force, intimidation, or coercion of any kind.

        The defendant further acknowledges his/her understanding of the nature of the offense(s) to which he/she
is pleading guilty, including the penalties provided by law.

        The defendant also acknowledges his/her complete satisfaction with the representation and advice
received from his/her undersigned attomey.

                                      Acknowledgment of Defendant

         I am pleading GUILTY because I am GUILTY. I understand the nature of the offense(s) to which I am
pleading GUILTY and the penalties provided by law. I further understand the entire content of this form and I sign
this form and enter my plea of GUILTY freely and voluntarily, I am not under the influence of drugs or alcohol. I
acknowledge that all of the statements provided herein are true and voluntarily given.

_                       9.0^.0
                                                   Signature of Defendant

                               Acknowledgment of Defendant's Counsel
         As counsel for the defendant, I have thoroughly explained to the defendant all the above, including the
nature of the charge(s), the elements of the offense that the govemment must prove beyond a reasonable doubt,
and the maximum and minimum penalties. I believe the defendant fully understands the meaning of this
Acknowledgment of Rights, that s/he is not under the influence of drugs or alcohol, and that s/he knowingly,
intelligently, and voluntarily waives all of her/his righ^'as^t forth in this form.


Date: j_
                                                   As^CoafisSW^ieb^fendant

cc: Defendant
    U.S. Attorney
    U.S. Marshal
    U.S. Probation
    Defense Counsel



Adapted from USDCm-BQ (11-16)
                                                   Page 4
